MEMORANDUM **
Roger Cahill appeals pro se the district court’s order dismissing for lack of subject matter jurisdiction his action against the United States seeking judicial review of a tax liability determination.
The district court properly dismissed for lack of jurisdiction, because the Tax Court has exclusive jurisdiction over the underlying income tax liabilities. See 26 U.S.C. § 6330(d)(1); 26 CFR § 301.6330-l(f)(2)(Q-F3) (directing taxpayer to tax court when seeking judicial review of matters involving income taxes).
Cahill’s contention that the district court had jurisdiction over his action because he challenged only procedural irregularities in his Collection Due Process hearing and not the underlying tax liabilities is unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.